UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 14-2049


RONALD F. HURLEY; BONNIE HURLEY, and Ronald P. Hurley, As
Husband and Wife,

               Plaintiffs – Appellants,

         v.

CBS CORPORATION, f/k/a Westinghouse; GENERAL ELECTRIC
COMPANY; MCIC, f/k/a McCormick Asbestos Co.; PARAMOUNT
PACKING & RUBBER CO.; PHELPS PACKING & RUBBER CO.; WALLACE
& GALE ASBESTOS SETTLEMENT TRUST, Successor to the Wallace
& Gale Company; S. B. DECKING, INC.,

               Defendants – Appellees,

         and

ALLTITE GASKETS; ANCHOR PACKING COMPANY; A.W. CHESTERTON
COMPANY; BAYER CROPSCIENCE, INC., Individually and as
Successor In Interest to Benjamin Foster Co., Amchem
Products, Inc. H.B. Fuller Co., Aventis CropScience USA,
Inc. Rhone-Poulenc AG Company, Inc. Rhone-Poulenc Inc. and
Rhodia, Inc.; BONDEX INTERNATIONAL, INC.; CERTAINTEED
CORPORATION, Individually and as Successor to Bestwall
Gypsum Co.; CONWED CORPORATION; COOPER INDUSTRIES, INC.,
Individually and as Successors in Interest to Crouse Hinds
Co.; CROKER & STALLLINGS, INC.; DELAVAL, INC.; DURABLA
MANUFACTURING COMPANY; E.L. STEBBING & COMPANY, INC.;
FLINTKOTE COMPANY; FOSTER WHEELER CORPORATION; FOSTER
WHEELER ENERGY CORPORATION; GEORGIA PACIFIC, INC.; GREENE
TWEED & COMPANY, Individually and as Successor in Interest
to Palmetto, Inc.; HAMPSHIRE INDUSTRIES, INCORPORATED,
f/k/a John H. Hampshire Co.; H.B. FULLER COMPANY, f/k/a
Amchem Products, Inc., f/k/a Benjamin Foster; HONEYWELL
INTERNATIONAL, INC., f/k/a Allied Signal, Inc., Successor
in Interest to the Bendix Corporation; HOPEMAN BROTHERS,
INC.; INTERNATIONAL PAPER, Individually and as Successor to
in Interest to Champion International Corporation and U.S.
Plywood   Corp.;    J.E.   STEIGERWALD    COMPANY,    INC.;   JOHN
CRANE-HOUDAILLE, INC., f/k/a Crane Packing Company; KAISER
GYPSUM COMPANY, INC.; LOFTON CORPORATION, As Successor-in-
Interest to Wayne Manufacturing Corporation and Hopeman
Manufacturing      Corporation;     MELRATH      GASKET,     INC.;
METROPOLITAN   LIFE    INSURANCE   CO.;    ON   MARINE    SERVICES
COMPANY,    formerly     Oglebay     Norton    Company;     PFIZER
CORPORATION; RPM, INCORPORATED, Individually as Successor
In Interest to and/or alter ego of The Reardon Company and
Bondex International; SELBY, BATTERSBY & COMPANY, a/k/a
Quaker Chemical Corporation; SQUARE D COMPANY; UNIROYAL,
INCORPORATED;     UNION    CARBIDE     CORPORATION;     UNIVERSAL
REFRACTORIES     COMPANY;     WARREN     PUMPS,    INC.;     WAYNE
MANUFACTURING CORPORATION; WORTHINGTON PUMP, INC., f/k/a
Dresser Pump Division; THE GOODYEAR TIRE & RUBBER CO.; ALFA
LAVAL, INC.; FOSECO, INC.; OWENS-ILLINOIS GLASS COMPANY,
f/k/a Owens-Illinois, Incorporated,

                 Defendants,

           and

CROWN CORK & SEAL USA, INC.,

                 Third Party Defendant.



                               No. 14-2271


KEVIN HARPER, Kevin Harper Personal Representative of the
Estate of Claude Alvin Harper, Deceased and Surviving Son
of Claude Alvin Harper, Deceased; CAROL JOHNSON HARPER, Use
Plaintiff and Surviving Widow of Claude Alvin Harper,
Deceased; ALEX HARPER, Surviving Son of Claude Alvin
Harper,   Deceased;  NICOLE   COLEMAN,  Use   Plaintiff and
Surviving Daughter of Claude Alvin Harper, Deceased,

                 Plaintiffs – Appellants,

     and

CLAUDE A. HARPER,

                 Plaintiff,


                                    2
          v.

CBS   CORPORATION,   f/k/a  Westinghouse;    FOSTER   WHEELER
CORPORATION;   GENERAL   ELECTRIC   COMPANY;    MCIC,   f/k/a
McCormick Asbestos Co.; PARAMOUNT PACKING & RUBBER CO.;
PHELPS PACKING & RUBBER CO.; WALLACE & GALE ASBESTOS
SETTLEMENT TRUST; SB DECKING, INC.; FOSTER WHEELER ENERGY
CORPORATION,

                Defendants – Appellees,
          and

ALLTITE GASKETS; ANCHOR PACKING COMPANY; A.W. CHESTERTON
COMPANY;     BONDEX      INTERNATIONAL,      INC.;     CERTAINTEED
CORPORATION, Individually and as Successor to Bestwall
Gypsum Co; CONWED CORPORATION; COOPER INDUSTRIES, INC.,
Individually and as Successors in Interest to Crouse Hinds
Co.; CROKER & STALLINGS, INC.; DELAVAL, INC.; DURABLA
MANUFACTURING     COMPANY;     E.L.     STEBBING    &     COMPANY,
INCORPORATED; FLINTKOTE COMPANY; THE GOODYEAR TIRE & RUBBER
CO.; GREEN, TWEED & CO., Individually and as Successor in
Interest    to    Palmetto,     Inc.;    HAMPSHIRE     INDUSTRIES,
INCORPORATED, f/k/a John H. Hampshire Co.; H.B. FULLER
COMPANY, f/k/a Amchem Products, Inc., f/k/a Benjamin
Foster; HONEYWELL INTERNATIONAL, INCORPORATED, f/k/a Allied
Signal,   Inc.,    Successor    in   Interest    to   the   Bendix
Corporation; HOPEMAN BROTHERS, INC.; INTERNATIONAL PAPER
COMPANY, INCORPORATED, Individually and as Successor to in
Interest to Champion International Corporation and U.S.
Plywood   Corp.;    J.E.   STEIGERWALD     COMPANY,   INC.;   JOHN
CRANE-HOUDAILLE, INCORPORATED, f/k/a Crane Packing Company;
KAISER GYPSUM COMPANY, INCORPORATED; LOFTON CORPORATION, As
Successor-in-Interest to Wayne Manufacturing Corporation
and Hopeman Manufacturing Corporation; MELRATH GASKET,
INCORPORATED; METROPOLITAN LIFE INSURANCE COMPANY; ON
MARINE SERVICES, f/k/a Oglebay Norton Company; PFIZER
CORPORATION;    RPM,    INCORPORATED,     Individually    and   as
Successor in Interest to and/or alter ego of The Reardon
Company and Bondex International; SELBY, BATTERSBY &
COMPANY, a/k/a Quaker Chemical Corporation; SQUARE D
COMPANY; UNIROYAL, INCORPORATED; UNION CARBIDE CORPORATION;
UNIVERSAL REFRACTORIES COMPANY; WARREN PUMPS, INCORPORATED;
WAYNE MANUFACTURING CORPORATION; WORTHINGTON PUMP INC.,
f/k/a Dresser Pump Division; ALFA LAVAL, INCORPORATED;
FOSECO, INC.; REUBEN ERNEST LAWSON, JR.; GEORGIA PACIFIC,
INC.; BAYER CROPSCIENCE, INCORPORATED, Individually and as

                                   3
Successor In Interest to Benjamin Foster Co., Amchem
Products, Inc., H.B. Fuller Co., Aventis CropScience USA,
Inc., Rhone-Poulenc AG Company, Inc., Rhone-Poulenc, Inc.
and Rhodia, Inc.; OWENS-ILLINOIS GLASS COMPANY, f/k/a
Owens-Illinois, Incorporated,

                Defendants.



Appeals from the United States District Court for the District
of Maryland, at Baltimore.    Timothy J. Sullivan, Magistrate
Judge; George L. Russell, III, District Judge. (1:12-cv-00460-
GLR; 1:12-cv-00462-GLR)


Submitted:   February 29, 2016                Decided:   May 6, 2016


Before KING, SHEDD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Amato, IV, GOODMAN, MEAGHER & ENOCH, Baltimore, Maryland;
Harry Goldman, Jr., Robert G. Skeen, SKEEN GOLDMAN LLP,
Baltimore, Maryland, for Appellants. Mitchell Y. Mirviss,
Theodore F. Roberts, Scott M. Richmond, VENABLE LLP, Towson,
Maryland; Donald S. Meringer, David J. Quigg, MERINGER, ZOIS &
QUIGG, LLC, Baltimore, Maryland; Louis E. Grenzer, Jr., BODIE,
DOLINA, HOBBS, FRIDDELL, GRENZER, P.C., Towson, Maryland;
Geoffrey S. Gavett, Laura D. Abenes, GAVATT, DATT & BARISH,
P.C., Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 4
PER CURIAM:

        In   these      consolidated          appeals,         Ronald    F.    Hurley,     Bonnie

Hurley,      and    the    estate       of    Claude      A.     Harper,       along    with   his

surviving          widow          and         three           children,         (collectively,

“Appellants”),          appeal     the        district        court’s     grant    of     summary

judgment      for       defendants           CBS       Corporation,       General        Electric

Corporation (“GE”), MCIC, Paramount Packing & Rubber Co., Phelps

Packing & Rubber Co., Wallace & Gale Asbestos Settlement Trust

(“WGAST”),         SB      Decking           Inc.,       and      Foster-Wheeler           Energy

Corporation (collectively, “Appellees”).                           Appellants also appeal

from the denial of their motions to remand the case to Maryland

state    court      and    for    partial          summary      judgment       against    WGAST.

Finding no reversible error, we affirm.

       Appellants         filed    these       wrongful         death    suits    in     Maryland

state court, alleging that they suffered injuries caused in part

by      Ronald       Hurley’s           and        Claude        Harper’s        exposure       to

asbestos-containing products sold or installed by Appellees (as

well    as    by     other   entities          not       part    of     this    appeal).        GE

ultimately removed the cases to federal court under federal-

officer      jurisdiction.              The    district         court    denied    Appellants’

motions      to    remand    and        motions         for    partial     summary       judgment

against WGAST, and granted summary judgment for Appellees.

       Appellants first claim that the district court should have

granted      their      motions         to    remand          because    the     court    lacked

                                                   5
federal-officer jurisdiction.        We review de novo the denial of a

motion to remand.       Dixon v. Coburg Dairy, Inc., 369 F.3d 811,

815-16 (4th Cir. 2004) (en banc).             The burden of establishing

jurisdiction rests with the party seeking removal, and removal

jurisdiction is strictly construed: “[I]f federal jurisdiction

is doubtful, a remand to state court is necessary.”             Id. at 816

(internal brackets and quotation marks omitted).

     Under     the   federal-officer      removal   statute,    28    U.S.C.

§ 1442(a)(1)    (2012),   suits     against    federal   officers    may   be

removed if they are “for or relating to any act under color of

such office.”    Wood v. Crane Co., 764 F.3d 316, 318-19 (4th Cir.

2014) (internal quotation marks omitted), cert. denied, 135 S.

Ct. 1426 (2015).        Specifically, section 1442(a)(1) permits a

federal officer to remove adverse suits in which the officer

“can allege a ‘colorable’ defense to that action ‘arising out of

[his] duty to enforce federal law.’”           Jamison v. Wiley, 14 F.3d
222, 238 (4th Cir. 1994) (quoting Mesa v. California, 489 U.S.
121, 133 (1988)).

     Thus, to obtain removal under § 1442(a)(1) one must (1) be

a federal officer “or any person acting under that officer,”                §

1442(a)(1);    (2)   “raise   a   colorable   federal    defense”;   and (3)

“show a nexus, a causal connection between the charged conduct

and asserted official authority.”          Jefferson Cty. v. Acker, 527
U.S. 423, 431 (1999) (internal quotation marks omitted).

                                      6
       After reviewing the record, we conclude that GE satisfied

all three requirements for federal-officer removal.                           GE is a

“person acting under” a federal officer because it was acting

under a valid government contract at all times relevant to the

litigation.      See Ruppel v. CBS Corp., 701 F.3d 1176, 1181 (7th

Cir.    2012)    (holding       corporate    defendant           assisting     federal

government      in   building     warships      was     “person      acting     under”

federal    officer).       GE   raised   a   colorable       federal     defense      to

Appellants’      claims,    namely,      that      GE      was     protected    as    a

government contractor.          Id. at 1185.       Finally, GE established a

causal connection between the charged conduct and its asserted

official     authority—Appellants        charge       GE    with    negligence       and

failure to warn related to GE’s production and installation of

turbines and generators, done pursuant to contracts with the

Navy.      We   thus   conclude      that    the      district      court     properly

exercised jurisdiction over these cases.

       The Hurleys also protest that the district court should

have remanded their case to state court for a different reason:

GE’s notice of removal was untimely.                  A notice of removal must

be filed within 30 days “after receipt by the defendant, through

service or otherwise, of a copy of an amended pleading, motion,

order, or other paper from which it may first be ascertained

that the case is one which is or has become removable.”                               28

U.S.C. § 1446(b)(3) (2012).           Thus, until the defendant receives

                                         7
some indicia of removability, the 30-day clock does not begin to

run.     Lovern v. General Motors Corp., 121 F.3d 160, 162 (4th

Cir. 1997).

       Our review of the record reflects that GE timely filed its

notice    of      removal,      within   30   days       of   receiving    the   Hurleys’

answers      to    interrogatories,       which         first    indicated   the    case’s

removability            under     federal-officer               jurisdiction.            The

complaint’s reference to unattached deposition testimony in a

different case could not serve as an indicia of removability as

we have defined it.             See id. at 162-63 (holding that this court

need only look to four corners of complaint to assess indicia of

removability).           We therefore affirm the district court’s order

denying Appellants’ motions to remand.

       Appellants        next    challenge        the    district    court’s     grant    of

summary judgment.              We review the grant of summary judgment de

novo,     drawing        all    reasonable        inferences        in   favor     of    the

nonmoving party.             Butler v. Drive Auto. Indus. Of Am., Inc., 793
F.3d 404,      407    (4th    Cir.    2015).          Summary     judgment    is     only

appropriate when “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.”

Fed.    R.   Civ.       P.   56(a).      In   opposing        summary    judgment,      “the

nonmoving party must rely on more than conclusory allegations,

mere speculation, the building of one inference upon another, or



                                              8
the    mere    existence        of    a   scintilla       of    evidence.”            Dash    v.

Mayweather, 731 F.3d 303, 311 (4th Cir. 2013).

       In     challenging          the    district    court’s          summary        judgment

orders,       Appellants      first       claim    that    the       court        applied    the

incorrect      standard       to     determine     whether,         under    Maryland       law,

Appellants’       injuries         were    proximately          caused       by     Appellees’

asbestos-containing products.

       Because “a federal court’s role under § 1442 is similar to

that of a federal court sitting in diversity,” Kolibash v. Comm.

On Legal Ethics of W. Va. Bar, 872 F.2d 571, 576 (4th Cir.

1989),      the   law    of    Maryland,      the    forum       state,       governs       this

dispute.       Francis v. Allstate Ins. Co., 709 F.3d 362, 369 (4th

Cir.   2013).         Over    twenty       years    ago,       the   Maryland        Court    of

Appeals       adopted     the        so-called     “frequency,          regularity,          and

proximity” test as “the governing standard for liability in an

asbestos case.”          Dixon v. Ford Motor Co., 70 A.3d 328, 335-36

(Md. 2013); see Eagle-Picher Indus., Inc. v. Balbos, 604 A.2d
445,   460     (Md.     1992)      (citing    Lohrmann         v.    Pittsburgh        Corning

Corp., 782 F.2d 1156, 1162-63 (4th Cir. 1986)).                             Since then, the

Maryland       Court     of     Appeals      has     repeatedly          reaffirmed          the

applicability of this test to asbestos exposure cases governed

by Maryland law.             See Dixon, 70 A.3d at 336 (citing Scapa v.

Saville, 16 A.3d 159, 163 (Md. 2011)).



                                              9
      The      district          court   properly          applied      the    “frequency,

regularity, and proximity” test to determine whether Appellants

had shown they were exposed to Appellees’ asbestos-containing

products in a manner sufficient to create an issue of material

fact.       Appellants’ argument that the test is inapplicable in

cases     of   direct—rather         than   circumstantial—evidence                 has   been

rejected       by   the    Maryland      Court      of    Appeals.          Georgia-Pacific

Corp. v. Pransky, 800 A.2d 722, 725 (Md. 2002) (clarifying that

the       relevant        distinction       is       “not         between     direct        and

circumstantial evidence, . . . but between those who actually

handled the product, and those who did not but were in the

immediate vicinity,” and observing no “legitimate basis for not

applying the Balbos[ *] standards in any bystander situation”).

      Appellants          next    contend   that         even   under   the     “frequency,

regularity,         and     proximity”        test,        they     alleged      sufficient

exposure to Appellees’ asbestos-containing products to survive

summary judgment.           As already noted, the “frequency, regularity,

and     proximity”        test     provides        the    standard      for     determining

whether a defendant’s negligent conduct is a proximate cause of

the plaintiff’s injury.              Dixon, 70 A.3d at 335.                  Our review of

the     record      convinces       us   that       Appellants        did     not    make     a



      *    Eagle-Picher Indus., Inc. v. Balbos, 604 A.2d 445 (Md.
1992).



                                              10
sufficient showing of exposure to survive summary judgment.                                     See

Reiter v. Pneumo Abex, LLC, 8 A.3d 725, 728 (Md. 2011).

     Appellants next complain that summary judgment was granted

without allowing them a hearing, a decision that we review for

abuse    of    discretion.              Coakley         &     Williams     Const.,       Inc.   v.

Structural Concrete Equip., Inc., 973 F.2d 349, 352 (4th Cir.

1992).        There     is    no    requirement             that    a     ruling    on    summary

judgment      be   preceded        by    a   hearing.              Cray    Commc’ns,      Inc. v.

Novatel Comput. Sys., Inc., 33 F.3d 390, 396 (4th Cir. 1994).

Moreover, Rule 105.6 of the United States District Court for the

District      of   Maryland        specifically             provides:      “Unless    otherwise

ordered by the Court . . . , all motions shall be decided on the

memoranda without a hearing.”                     D. Md. R. 105.6.            We perceive no

abuse of discretion in the district court’s decision to grant

Appellees’ motions for summary judgment without a hearing.

     In their final claim, Appellants assert that the district

court    erred     in    denying         their          motions      for    partial      summary

judgment against WGAST.                 More specifically, Appellants sought to

preclude WGAST from litigating the issue of exposure in light of

the terms of its trust settlement agreement.                                 Having examined

the terms of the agreement, however, we discern no error in the

district      court’s        decision        to        deny    Appellants’         motions      for

partial summary judgment.



                                                  11
      Accordingly, we affirm the district court’s orders denying

Appellants’ motions to remand and for partial summary judgment,

and   granting    Appellees’   motions     for    summary      judgment.      We

dispense   with     oral   argument    because        the    facts   and   legal

contentions   are   adequately   presented       in    the   materials     before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                      12